DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nakano (US 20170213980).

Regarding Claim 1, Nakano teaches a material represented by Compound 29 (page 9):

    PNG
    media_image1.png
    377
    418
    media_image1.png
    Greyscale

Compound 29 reads on applicants’ Formula 1 wherein Ar3 and Ar4 = phenylene; Ar5 = naphthyl; R4 = H; Ar6 = phenylene; Ar7 = naphthyl; R5 = H (per claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by  Nakano (US 20170213980) as evidenced by Hong (US 2014/0374706) 4 ].


Regarding Claim, Nakano teaches an OLED containing a substrate 102, an anode 104, a hole injection layer (HIL) 106, a hole transport layer (HTL) 108, an emission layer (EL) 110, an electron transport layer (ETL) 112, an electron injection layer (EIL) 114, and a cathode 116 (paragraph 49). Compound 29 (reads on applicants’ Formula 1) can be used in the hole injection layer or the hole transport layer (paragraph 23). Nakano fails to mention the term hole auxiliary layer.
Hong teaches an OLED  (abstract) wherein the hole auxiliary layer 140 may be, for example, a hole transport layer (HTL), a hole injection layer (HIL), and/or an electron blocking layer, and may include at least one layer. The hole auxiliary layer 140 may increase hole injection and/or hole mobility between the anode 120 and the emission layer 230 (paragraph 96).
The office views the above as a clear teaching that before the filing date to the invention the prior art considered a hole auxiliary layer as increasing hole injection and/or hole mobility between the anode and the emission layer wherein the hole auxiliary layer comprises a hole transport layer (HTL), a hole injection layer (HIL), and/or an electron blocking layer, and may include at least one layer. Therefore, it is reasonable to derive that a hole auxiliary layers can be any of , a hole transport layer (HTL), a hole injection layer (HIL), and/or an electron blocking layer or a combination thereof. 
It would have been obvious to one of ordinary skill in the art before the filing date of invention based on the teaching Hong to have considered the hole injection layer or hole transport layer of Nakano as equivalent to a hole auxiliary layer which reads on the instant limitations, absent unexpected results.	

Allowable Subject Matter
Claims 2-3, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Ar3 to Ar7 (per claims 2-3, 12-13)
Passivation film (per claim 6-10)
Driving thin film transistor (per claim 11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786